                        UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,                    Case No. 2:19-cr-00016-DCN

        Plaintiff,                             MEMORANDUM DECISION AND
                                               ORDER
         v.

  CHRISTOPHER MICHAEL GAGE,

        Defendant.


                                I. INTRODUCTION

      Pending before the Court is Defendant Christopher Gage’s Motion to Suppress. Dkt.

22. The Government responded to Gage’s motion (Dkt. 24), but Gage did not reply. The

Court held oral argument on September 4, 2019, and took the matter under advisement.

      For the reasons set forth below, the Court DENIES Gage’s Motion.

                                 II. BACKGROUND

      On May 2, 2018, law enforcement officers were dispatched to a house near highway

95 in Worley, Idaho, to apprehend Edward Fasthorse, who had an outstanding arrest

warrant. Residents of the house explained that Fasthorse was not there, but had fled on

foot. Officer Jason Robinson—along with other officers—looked for Fasthorse in a field

near the residence. After Fasthorse was located and arrested, Officer Robinson began

walking back to his patrol vehicle. A group of individuals were standing near a vehicle



MEMORANDUM DECISION AND ORDER – 1
parked outside the residence near what has been described as a carport or shed. Officer

Robinson noticed Donnovan1 George—a person he had contacted in the past and knew to

be involved in the use and sale of drugs—standing near the vehicle. Officer Robinson also

saw drug paraphernalia (including aluminum foil pieces and butane torches) scattered on

the ground around the vehicle. Officer Robinson approached the individuals.

          After determining George was the owner of the vehicle by running it through

dispatch, Officer Robinson asked George for consent to search the vehicle. George

consented to the search.

          As he began his search of the vehicle, Officer Robinson observed a black backpack2

on the front passenger seat, with open pockets. A small butane torch was visible in the

backpack. Also visible was a container filled with a brown liquid, which Officer Robinson

believed was consistent with drugs in a liquid form.

          Before searching the backpack, Officer Robinson asked the group standing around

the vehicle who owned the backpack. Christopher Gage spoke up, but denied ownership,

claiming instead that he found the backpack in a dumpster. Officer Robinson asked which

dumpster, and Gage claimed he took the backpack from a dumpster at the Sun Up Bay

dumpsite. Officer Robinson explained—and Gage then acknowledged—that it was illegal

to remove items from dumpsters at the Sun Up Bay dumpsite.

          Inside the backpack, Officer Robinson discovered:



1
    Gage spells this individual’s name “Donovan” in his briefs, while the Government uses “Donnovan.”
2
 Officer Robinson does not recall if he noticed the backpack before or after he opened the passenger door.
This detail does not affect the Court’s analysis today.


MEMORANDUM DECISION AND ORDER – 2
   1. A black case with a spoon, a clear bag with crystal substance, a used syringe, a

       syringe with black liquid, and bag of unused syringes;

   2. Two pairs of female toddler underwear;

   3. A black Verizon tablet computer (later determined to contain child pornography

       upon examination by a forensic examiner);

   4. A Samsung Galaxy cell phone (later determined to contain animated pictures of a

       young female child engaged in sexual acts);

   5. A bathroom supply bag with bathroom supplies and small plastic baggies containing

       crystal residue; and

   6. A metal notebook bearing the Defendant’s first initials and last name (“C.M. Gage”)

       on its side.

       Gage asks the Court to suppress all evidence seized as a result of Officer Robinson’s

search of the car and backpack.

                               III. LEGAL STANDARD

       “The Fourth Amendment prohibits ‘unreasonable searches and seizures’ by the

Government, and its protections extend to brief investigatory stops of persons or vehicles

that fall short of traditional arrest.” United States v. Arvizu, 534 U.S. 266, 273 (2002).

“[T]here is ‘no ready test for determining reasonableness other than by balancing the need

to search (or seize) against the invasion which the search (or seizure) entails.’” Terry v.

Ohio, 392 U.S. 1, 21 (1968).

       Generally, “searches and seizures conducted outside the judicial process, without

prior approval by judge or magistrate, are per se unreasonable under the Fourth


MEMORANDUM DECISION AND ORDER – 3
Amendment—subject only to a few specifically established and well delineated

exceptions.” Minnesota v. Dickerson, 508 U.S. 366, 372 (1993). Importantly, “a search

conducted pursuant to a valid consent is constitutionally permissible.” Schneckloth v.

Bustamonte, 412 U.S. 218, 222 (1973).

                                    IV. ANALYSIS

      Gage moves the Court to suppress all evidence seized, claiming the Government

recovered the evidence unreasonably, contrary to the Fourth Amendment. The Government

begins by arguing that Gage does not have standing to challenged either search because 1)

Gage did not own the vehicle and 2) Gage gave up any expectation of privacy in the

backpack and its contents by disclaiming ownership of the backpack.

      The Government also argues that even if Gage had standing, the searches of the

vehicle and backpack were valid because the owner of the vehicle consented to the search

and the automobile exception applies. The Government also argues that no consent was

necessary to search the backpack as the owner was unknown and drug paraphernalia was

present. The Court will address these arguments in turn.

   A. Standing

          1. Vehicle

      Throughout the briefing (and at oral argument) Gage repeated raises concerns about

the search for Fasthorse, how that search was flawed, and its impact on George, Gage, and

the vehicle search. In essence, Gage claims this whole event was a “probation search” of

Fasthorse gone wrong.

      At the outset, the Court notes that Gage does not have standing to object to anything


MEMORANDUM DECISION AND ORDER – 4
relative to Fasthorse and the underlying reasons officers were at the residence in question.

Gage is not Fasthorse, he does not own the home or property where Fasthorse was located,

and he has no connection to Fasthorse’s probation. “As we stated in Alderman v. United

States, 394 U.S. 165, 174 (1969), ‘Fourth Amendment rights are personal rights which,

like some other constitutional rights, may not be vicariously asserted.”” Rakas v. Illinois,

439 U.S. 128, 133–34 (1978). The subsequent search of the vehicle was wholly unrelated

to Fasthorse. It was never a probationary search. The Court finds no basis for this argument.

       Gage likewise does not have standing to object to George’s consent to search the

vehicle because it was not his vehicle. Again, Fourth Amendment rights cannot be

vicariously asserted. See id.

       3. Backpack

       Turning to the backpack, the Court notes that Gage gave up his right (i.e. lacks

standing) to challenge the search of the backpack—and to suppress the subsequent

evidence—when he disclaimed ownership in the backpack itself.

       After discovering the backpack in the car, Officer Robinson attempted to ascertain

who owned the bag. Gage specifically spoke up and indicated that it did not belong to any

of them, that he found it in a dumpster, and that he did not know its contents. In so doing,

Gage “gave up any expectation of privacy in the backpack by unequivocally disclaiming

ownership.” United States v. Decoud, 456 F.3d 996, 1007 (9th Cir. 2006).

       A person who tells police the property to be searched does not belong to them,

cannot subsequently complain about its search and seizure. United States v. Karo, 468 U.S.

705, 725 (1984) (“When a person has no privacy interest whatsoever in a particular


MEMORANDUM DECISION AND ORDER – 5
container, place, or conversation . . . Fourth Amendment analysis is straightforward—the

person lacks standing to suppress the evidence obtained. . . .”). See also United States v.

Denny, 441 F.3d 1220, 1229 (10th Cir. 2006) (“because Defendant abandoned the [bag]

and its contents, he had no standing to object to [the officer’s] search.”); United States v.

Ruiz, 935 F.2d 982, 984 (8th Cir.1991) (rejecting argument that a disclaimer did not

constitute abandonment because the detective knew defendant was lying when he denied

ownership).

       Accordingly, Gage lost standing to challenge the search of the backpack when he

disclaimed ownership of the same.

          2. Consent

       The above analysis aside, even assuming arguendo that Gage did have standing to

object to the search of the vehicle and/or backpack, Officer Robinson still was within his

authority to search both because 1) George consented to the search of the vehicle, and 2)

consent was unnecessary for the search of the backpack.

       1. Vehicle

       “[W]e have long approved consensual searches because it is no doubt reasonable

for the police to conduct a search once they have been permitted to do so.” Florida v.

Jimeno, 500 U.S. 248, 250–51 (1991) (citing Schneckloth v. Bustamonte, 412 U.S. 218,

219 (1973)).

       Simply put, the instant motion turns on consent. If George’s consent to have law

enforcement search the vehicle was valid, the search was reasonable and the Motion to

Suppress must be denied. If George’s consent was invalid, the search was unreasonable


MEMORANDUM DECISION AND ORDER – 6
and the Motion to Suppress must be granted.

       In Gage’s Motion to Suppress he makes a conclusory claim that “Discovery

provided to date fails to make that showing [that consent was valid]. If the government

wishes to make such a showing, it should be required to call witnesses to lay a sufficient

evidentiary basis.” Dkt. 22, at 10. The Government, however, need not do so because the

veracity and validity of George’s consent has not been challenged. Gage acknowledges

that George verbally consented to a search of the vehicle. “Law enforcement approached

Mr. George and asked for consent to search the vehicle. George acquiesced.” Dkt. 22, at 3.

Gage does not offer any affirmative defenses that would have invalidated George’s

consent—in fact Gage failed to attack George’s consent at all. Under Jimeno, George’s

consent stands. 500 U.S. 248. Gage’s conclusory claim to the contrary is insufficient to

prevail.

       The Court finds George’s consent to search the vehicle valid. Accordingly, the fruits

of that search were lawfully obtained.

       2. Backpack

       As it relates to the backpack itself, the Court incorporates its prior discussion

regarding Gage and his relinquishing ownership of the backpack. When Gage did this, he

not only lost standing to challenge the search, but allowed Officer Robinson to search the

backpack without consent. See, e.g., United States v. Rush, 890 F.2d 45, 48 (7th Cir. 1989)

(finding that police did not need to obtain consent to search a bag after defendant

disclaimed ownership of that bag); United States v. Booker, 981 F.2d 289, 294 (7th Cir.

1992) (defendant’s consent to search of vehicle was irrelevant considering that defendant


MEMORANDUM DECISION AND ORDER – 7
disclaimed ownership of the vehicle); Denny, 441 F.3d at 1228-29 (police did not need to

obtain consent after defendant relinquished ownership of item).

       When Officer Robinson received no affirmative response to his inquire concerning

who owned the backpack, he was well within his rights to search the backpack without first

obtaining consent because he observed that the backpack contained evidence of criminal

activity. “The plain view doctrine allows the warrantless seizure of property in plain view

when the officer is lawfully on the premises, the incriminating character of the evidence is

‘immediately apparent,’ and the officer ‘has a lawful right of access to the object itself.’”

Weaver v. Multonam Cty., 142 F.3d 447 (9th Cir. 1998) (citing Horton v. California, 496

U.S. 128, 136-42 (1990)).

          3. Automobile Exception to the Warrant Requirement

       While the Court has already determined that Officer Robinson had consent to search

the car and did not need consent to search the backpack, there is a second, independent

reason that justifies Officer Robinson’s warrantless search of the car and backpack.

       At the moment Officer Robinson observed that the backpack within the car

contained drug paraphernalia and what he reasonably believed to be drugs, Officer

Robinson had authority to search the entire vehicle, including the backpack and other

containers, under the automobile exception. The United States Supreme Court has long

recognized that a vehicle may be searched by police, without a warrant, where they have

probable cause to believe it contains evidence of criminal activity. United States v. Ross,

456 U.S. 798, 820-21 (1982); United States v. Fowlkes, 804 F.3d 954, 971 (9th Cir. 2015)

(recognizing that the “automobile exception” allows police officers “to conduct a


MEMORANDUM DECISION AND ORDER – 8
warrantless search of a vehicle if they have probable cause to believe that it contains

contraband”).

        A search under the automobile exception permits a complete search of containers

within the vehicle to include “passengers’ belongings found in the car that are capable of

concealing the object of the search.” Wyoming v. Houghton, 526 U.S. 295, 307 (1999);

United States v. Williams, 846 F.3d 303, 312 (9th Cir. 2016) (holding that “[o]fficers may

conduct a warrantless search of an automobile, including containers within it, when they

have probable cause to believe that the vehicle contains contraband or evidence of criminal

activity”) (citing Wyoming).

        Accordingly, even if Gage had standing, and even if George’s consent was not valid,

the search of the backpack would still be reasonable under the automobile exception

because the search of the entire car—and everything in it—was justified. “If probable cause

justifies the search of a lawfully stopped vehicle, it justifies the search of every part of the

vehicle and its contents that may conceal the object of the search.” Ross, 456 U.S. at 825.

        Here, George’s car was already parked when Officer Robinson arrived. Officer

Robinson observed drug paraphernalia on the ground near the vehicle, as well as a butane

torch and a liquid the officer believed to be drugs in the backpack inside the vehicle. The

Court finds Officer Robinson had probable cause to search the vehicle and the backpack.

        Other exceptions may likewise apply in this circumstance,3 however, for the Court’s




3
  There are certain “well-delineated exceptions” to the prohibition against warrantless searches. These
exceptions include (1) hot pursuit, (2) plain view doctrine, (3) emergency situations, (4) automobile search,
(5) consent, and (6) incident to arrest. United States v. Jamerson, 549 F.2d 1263, 1270 (9th Cir. 1977).


MEMORANDUM DECISION AND ORDER – 9
purposes it is sufficient to note that Officer Robinson had two independent reasons to

search the vehicle and the backpack: consent and the automobile exception.

            4. Timing

         Lastly, the Court wishes to highlight a final argument raised by Gage and why it

finds this argument unpersuasive.

         Gage alleges that even if this wasn’t one continuous event stemming from

Fasthorse’s probationary problems, Officer Robinson unreasonably and impermissibly

delayed or extended the search in order to “make his case.”

         The Supreme Court has held that officers cannot undertake activities that would

otherwise “prolong[] [a] stop, absent the reasonable suspicion ordinarily demanded to

justify detaining an individual.” Rodriguez v. United States, 135 S. Ct. 1609, 1615 (2015).

Reasonable suspicion “exists when an officer is aware of specific, articulable facts which,

when considered with objective and reasonable inferences, form a basis for particularized

suspicion.” United States v. Montero-Camargo, 208 F.3d 1122, 1129 (9th Cir. 2000) (en

banc).

         In this case, Officer Robinson observed drug paraphrenia on the ground around the

vehicle and inside the vehicle itself. He had reasonable suspicion sufficient to support the

search—even if it subsequently took some time to sort matters out.4




4
  The Court notes that Gage’s actions—lying about his ownership of the backpack, where it came from,
etc—are major contributing factors to the length of the search. It took Officer Robinson some time to
ascertain the facts and to determine how to proceed. This time was reasonable and necessary.


MEMORANDUM DECISION AND ORDER – 10
                                    V. CONCLUSION

       Officer Robinson’s actions in this case were lawful and appropriate.

       First, Gage lacks standing to challenge the overall search as being improper (as these

events are separate from those related to Fasthorse), the search of the car (because George

was the sole lawful owner of the vehicle), the search of the backpack (because he

disclaimed ownership in the object), and the length of the search (as there were legitimate

reasons for the time incurred).

       Second, Officer Robinson did not violate the Fourth Amendment when he searched

the vehicle because George consented to the search. Likewise, Officer Robinson did not

violate the Fourth Amendment when he searched the backpack because, in the absence of

clear ownership, he did not need consent to do so.

       Third, and most importantly, Officer Robinson had reasonable suspicion that a

crime was being committed based upon his observations of drug paraphernalia in and

around the vehicle. This “automobile” exception gave Officer Robinson the authority to

search the vehicle, and everything within the vehicle—including the backpack—without a

warrant.

       For all the reasons explained above, Gage’s Motion to Suppress must be denied.

///

///

///

///


MEMORANDUM DECISION AND ORDER – 11
                                      VI. ORDER

  1. Gage’s Motion to Suppress (Dkt. 22) is DENIED.

  2. The Court will send out a separate order setting a jury trial in this matter.


                                                 DATED: October 28, 2019


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER – 12
